                    Case 1:19-cr-00824-PAE Document 50
                                                    51 Filed 08/31/20
                                                             09/09/20 Page 1 of 1




                                                                                                Ilana Haramati
                                                                                                    Of Counsel
                                                                                         Direct (646) 860-3130
                                                                                           Fax (212) 655-3535
                                                                                              ih@msf-law.com



                                                    August 31, 2020
          VIA ECF

          Hon. Paul A. Engelmayer
          United States District Court Judge
          United States Courthouse
          40 Foley Square
          Courtroom 1305
          New York, New York 10007
                            Re:      United States v. David Binet, No. 19 Cr. 824 (PAE)
          Dear Judge Engelmayer:
                  We writ on behalf of our client David Binet to request a brief adjournment of Mr. Binet’s
          sentencing. The sentencing hearing is currently scheduled for Monday September 21, 2020, which
          is the day after the Rosh Hashana holiday. Because Mr. Binet is an observant Jew, we will be
          unable to meet with or speak to our client in the days before the September 21 sentencing, which
          will materially interfere with our ability to prepare for the hearing. To avoid any further conflicts
          with the upcoming Jewish holidays, we respectfully request that the Court adjourn Mr. Binet’s
          sentencing by just a few short weeks until October 13, 2020.

                  We have conferred with Assistant United States Attorney David Abramowicz, who advised
          us that the government takes no position on this request.

                                                 Respectfully Submitted,

                                                                    /s/ IH
                                                                    Henry E. Mazurek
                                                                    Ilana Haramati
GRANTED. Sentencing is adjourned to December 10, 2020               Meister Seelig & Fein LLP
at 10:30 a.m. The parties shall serve their sentencing              125 Park Avenue, Suite 700
submissions in accordance with this Court's Individual              New York, New York 10017
Rules & Practices in Criminal Cases. The Clerk of Court is
requested to terminate the motion at Dkt. No. 50.                   Counsel for Defendant David Binet

                                               9/9/2020
             SO ORDERED.

                                  
                          __________________________________
                                PAUL A. ENGELMAYER
                                United States District Judge
